Citation Nr: 9934805	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pulmonary asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976 and from March 1977 to February 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Winston-
Salem, North Carolina.  

The veteran had a personal hearing on his appeal before the 
undersigned Board Member at the RO in September 1999.  A 
transcript of that hearing is of record.  


FINDING OF FACT

There is no competent evidence that the veteran currently has 
service-related pulmonary asbestosis. 


CONCLUSION OF LAW

The claim for service connection for pulmonary asbestosis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's active duty Navy medical records show that 
periodic X-ray examinations of the veteran's chest during the 
period from October 1972 to April 1978 were within normal 
limits.  In June 1975, the veteran was seen for back pain 
that was described as sharp and pleuritic in nature.  The 
physical examination showed that the lungs were clear with 
good breath sounds.  During hospitalization for appendicitis 
in September 1977, the chest was shown to be clear.  

On a June 1979 questionnaire regarding asbestos exposure, the 
veteran indicated that he had been exposed during his service 
duties, including while ripping out lagging on steam lines.  
In September 1979, he indicated that he had had asbestos 
exposure as a machinist's mate working in the engine room of 
the USS LASALLE from June 1973 to June 1974; as a civilian 
beamer operator putting threads of asbestos on beams from 
January to March 1977; and as a machinist's mate on board the 
USS MOINESTER working in the engine room since May 1979.  He 
reported that he did not smoke and had no respiratory 
symptoms, to include cough, fever, chills, muscle aches, 
shortness of breath, chest pains, aching, tightness, burning, 
wheezing, expectoration (phlegm), stuffy nose, burning or 
watering of eyes, throat soreness or burning, loss of 
appetite, and weight loss.  He had no past history of 
pulmonary disease.  The physical examination showed normal 
chest configuration without cyanosis, digital clubbing, 
respiratory distress at rest, dyspnea on exertion, wheezing, 
basal rales, or friction rub.  Breath sounds were normal.  A 
chest X-ray examination was interpreted by a radiologist as 
normal.  The interpretation of the same chest X-ray by the 
radiologist under an international classification of 
radiographs of pneumoconiosis showed pleural thickening, 
bilaterally (minimal) with no other abnormality.  He was 
scheduled for an annual asbestos physical examination. He was 
advised not to work with asbestos.  A physical examination in 
January 1980 in conjunction with right knee problems showed 
the lungs to be clear to auscultation.  

On a VA examination in July 1983, a history of asbestos 
exposure during active service was recorded.  The veteran 
denied chest or respiratory symptoms.  The physical 
examination showed that the lungs were clear to percussion 
and auscultation.  X-ray examination of the chest showed that 
the pulmonary vasculature and lung fields were essentially 
normal.  The bony thorax, mediastinum and soft tissues were 
within normal limits.  The impression was normal chest.  The 
diagnosis was no obvious disease, with normal chest X-ray.  

VA outpatient treatment records show that in June 1995 the 
veteran was seen for angina pain that had with radiation down 
the right arm at times, a feeling of pressure-type pain and 
occasional shortness of breath.  A history of asbestos 
exposure was noted.  The physical examination showed that the 
chest was clear.  Mild tenderness was reproducible on 
pressure of the chest wall area.  The diagnosis was chest 
pain, probably musculoskeletal.  Chest X-ray showed no acute 
parenchymal infiltration or pleural effusions.  There was 
some scattered granuloma formation noted, particularly in the 
hilar areas.  There was apical pleural thickening, 
bilaterally, but it did not appear to be a chronic process 
although this was not certain.  The impression was no acute 
infiltrates or effusions.  

The veteran was hospitalized by VA later in June 1995 for 
episodes of chest pain over a several-day period that was 
worsened by activity, concentrated on the left side, 
sometimes radiating to the right arm, and associated with 
shortness of breath.  The admission diagnosis was angina.  
The lungs were clear to percussion and auscultation.  The 
final diagnoses included angina/chest pain and a history of 
asbestos exposure.  

VA outpatient treatment records dated in July 1995 show 
continued complaints of left chest pressure and pain for 
which the veteran took nitroglycerin.  The impression was 
chest pain questionably of gastrointestinal or angina origin.  
In March 1996, Dr. H. noted that the veteran had chronic 
changes on chest X-ray possibly secondary to asbestosis.  He 
referred the veteran to the veteran to the pulmonary clinic 
where his in-service history of accidental exposure to 
asbestos and having been on the asbestos surveillance program 
was noted, along with his current complaints.  Based on a 
June 1995 X-rays that showed no acute infiltrate, effusion, 
pleural plaques or congestive heart failure, and normal May 
1996 pulmonary function tests, the pulmonary clinic physician 
stated that no further tests were needed at that point.  In 
September 1996, the veteran's lungs were clear to percussion 
and auscultation.  In December 1996, Dr. H., the veteran's VA 
physician on the medical service, reported that the veteran's 
diagnosis included follow-up of pulmonary asbestosis.  

On a VA examination in March 1997, which was conducted to 
ascertain whether the veteran had asbestosis, he related 
asbestos exposure by inhalation during active service.  He 
complained of shortness of breath progressively increasing 
during the previous several years.  He reportedly had smoked 
a pipe for a period of 3-4 years.  The lungs were found to be 
clear to percussion and auscultation with no increased 
anteroposterior diameter.  Pulmonary function testing 
revealed normal spirometry.  X-ray examination of the chest 
showed that the lung fields appeared clear, with no pleural 
thickening or interstitial changes to suggest pulmonary 
asbestosis.  The impression was no evidence of acute 
cardiopulmonary disease and no specific radiographic signs of 
pulmonary asbestos exposure.  The diagnosis was asbestosis 
not found.  

During the September 1999 Travel Board hearing, the veteran 
testified that he had been exposed to asbestos dust by 
inhalation aboard the USS MOINESTER during active service.  
After that experience he reportedly was placed in an asbestos 
surveillance program for checking his lungs periodically for 
asbestos.  He described current symptomatology of shortness 
of breath on exertion.  He stated that Dr. H., a VA treating 
physician informed him that he had pulmonary asbestosis.  

Legal Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well- 
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has also set forth the 
parameters of what constitutes a well-grounded claim, 
defining such as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  The Federal Circuit 
held that such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).  
For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the 
issue involves questions of medical diagnosis or an opinion 
as to medical causation, competent medical evidence is 
required).  If no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Hearsay medical evidence, as transmitted by a lay person, is 
not sufficient to render a claim well grounded because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.   38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Analysis

The evidence in this case indicates that the veteran was 
likely exposed to asbestos during service and was a member of 
an asbestos surveillance program.  However, those facts alone 
do not establish that he had asbestosis during or since 
service.  In regard to asbestos exposure, it also is noted 
that the veteran has reported exposure for a few month period 
between his two period of active service.  Thus, at this 
point, the question is whether he has a current disability 
(i.e., asbestosis) and, if so, whether it is related to 
asbestos exposure during service inasmuch as there is also 
evidence of civilian asbestos exposure.  Although an X-ray in 
September 1979 was interpreted as showing minimal bilateral 
pleural thickening, this was not shown to be diagnostic of 
pulmonary asbestosis and later physical examinations in 
January 1980 and the VA examination in July 1983 confirmed 
the absence of any lung disorder, to include pulmonary 
asbestosis.  No X-ray abnormality was shown in July 1983.  In 
reference to chest pain complaints in June 1995, the chest 
was shown to be clear and the pain was thought to be 
musculoskeletal in nature.  A chest X-ray showed some 
anomalies but the overall impression was that there were no 
acute infiltrates or effusions.  Likewise, during VA 
hospitalization in June 1995, the lungs were clear to 
percussion and auscultation, and only a history of asbestos 
exposure was indicated.  No chest pain was medically 
attributed to asbestosis.  

While in March 1996 Dr. H. noted that the veteran had X-ray 
changes "possibly" secondary to asbestosis, and referred 
the veteran to the pulmonary clinic, the clinic report is in 
the file and does not document asbestosis or any other 
asbestos related pulmonary disorder.  In fact, the report 
notes the various negative X-ray findings and that pulmonary 
function tests were normal.  Likewise, in September 1996, the 
lungs were clear to percussion and auscultation.  

In December 1996, Dr. H., wrote that the veteran was a 
patient at the outpatient clinic and that his diagnoses 
included "follow-up of pulmonary asbestosis."  Why Dr. H. 
chose to word his statement in that manner, rather than just 
reporting a diagnosis of asbestosis if that is what he meant, 
is unknown.  However, also of record are actual clinical 
records signed by Dr., H. and they do not diagnose asbestosis 
or reflect any follow up for it, and as already noted, when 
the veteran was seen at the pulmonary clinic in May 1996, 
based on Dr. Hr.'s referral, there was no finding of 
asbestosis or other asbestos related disorder. 

Additionally, the veteran was given a VA examination in March 
1997 to specifically ascertain whether he has asbestosis.  At 
that time pulmonary function tests were administered and were 
normal and an X-ray was specifically interpreted as showing 
no pleural thickening or interstitial changes to suggest 
pulmonary asbestosis.  Thus, this is competent evidence 
showing that the veteran did not have pulmonary asbestosis as 
of March 1997, subsequent to Dr. Hr.'s statement regarding 
follow up.  There is no competent evidence since that time to 
show that the veteran currently has asbestosis or other 
asbestos related pulmonary disorder.  

The Board notes the veteran's September 1999 testimony that 
Dr. H. had told him that he had pulmonary asbestosis.  
However, what a doctor purportedly told a layperson is not 
medical evidence.  There remains no medical evidence that the 
veteran currently has asbestosis; thus, the claim for service 
connection is not well grounded.  The Board would reemphasize 
the fact that asbestos exposure alone does not establish the 
presence of pulmonary asbestosis.  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well- 
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996). 
In the instant case, however, the veteran has not identified 
evidence that would support a well-grounded claim. Thus, the 
VA has satisfied its duty to inform the veteran under 38 
U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


ORDER

The veteran not having submitted a well-grounded claim, 
service connection for pulmonary asbestosis is denied. 


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







